Citation Nr: 1147392	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 14, 2005 for the grant of service connection for asthma, to include as based on clear and unmistakable error (CUE) in a November 1999 rating decision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied service connection for asthma; the Veteran did not appeal.

2.  The next communication received from the Veteran concerning service connection for asthma on December 14, 2005.

3.  The Veteran has not alleged an error of fact or law in the November 1999 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. 




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 14, 2005 for the grant of service connection for asthma have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

2.  CUE has not been shown in the November 1999 rating decision.  38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Service connection for asthma was granted in a December 2007 rating decision; the Veteran appealed the effective date assigned.  A letter dated in June 2008 included a discussion of the manner in which VA determines effective dates.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the identified records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any additional evidence that might help substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

With respect to the Veteran's theory of entitlement based on his allegation of CUE in the November 1999 rating decision, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to the appeal to the extent that the Veteran alleges CUE in the November 1999 rating decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

In a November 1999 rating decision, service connection was denied for asthma.  As this decision was not appealed, it is considered final.  The Veteran subsequently filed a petition to reopen that claim in December 2005.  Service connection was granted in a December 2007 rating decision.  An effective date of December 14, 2005 was assigned.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not rose by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A review of the record reveals that no claim of entitlement to service connection was received after the November 1999 rating decision until December 2005, when the Veteran sought to reopen his claim.  There are no prior documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for asthma.  Under the law, the earliest effective date and the appropriate effective date in this case is December 14, 2005, the date of receipt of the Veteran's petition to reopen.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	CUE in November 1999 Rating Decision

The Veteran also seeks an effective date earlier than December 14, 2005 based on his allegation that there was CUE in the November 1999 rating decision which denied service connection for asthma.  

When a claim is denied, and the party fails to timely appeal the decision by filing a notice of disagreement within the prescribed period of one year, that decision becomes final, and the claim may not thereafter be reopened or allowed except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  

Another of the bases on which applicable regulations allow a final claim to be reopened is revision on the basis of CUE.  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes clear and unmistakable error.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of clear and unmistakable error as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

A CUE is a very specific and rare kind of 'error.'' It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, it must be shown that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

Of record at the time of the November 1999 rating decision were the Veteran's service treatment records.  They reflect that the Veteran reported shortness of breath in July 1992.  The assessment as rule out hypertension and rule out pulmonary disease.  In February 1993 the Veteran reported shortness of breath of six months' duration.  Pulmonary function tests in March 1993 indicated that spirometry was not clearly improved post-bronchodilator and that spirometry was probably  normal.  The provider suggested a treadmill test to rule out exercise induced asthma.  An associated treatment record indicates that exercise induced bronchospasm was likely.  An April 1993 record indicates exercise induced bronchospasm versus asthma.  The Veteran was referred to internal medicine.  A May 1993 consultation sheet indicates that the Veteran had DOE and desaturation on exercise testing, but normal spirometry before and after exercise.  The Veteran was placed on physical profile, and the medical condition listed by the profiling officer was mild exercise induced asthma.  In July 1993 the Veteran underwent lung imaging which revealed no evidence of acute or chronic pulmonary emboli.  In August 1993, the assessment as deconditioning.  The provider noted that no pathology was found and recommended aggressive diet and exercise.  

Also of record at the time of the November 1999 rating decision were VA treatment records for the period from April to June 1999.  In April 1999 the Veteran reported chest pain occurring two times per month.  He stated that he got short of breath with the pain.  The Veteran also reported that he was diagnosed with asthma in the Army but that it was not exercise induced.  The assessment included asthma.

Finally, the record included the report of an August 1999 VA general medical examination.  Following review of the Veteran's history and examination, the assessment was exercise induced asthma; however, subsequent pulmonary function tests were conducted in September 1999 and the results of those tests were found to be normal.  In November 1999 a VA pulmonologist stated that he had reviewed the service treatment records and noted that there was no evidence in service of wheezing, asthma, or exercise induced asthma.  He further noted that examination of the Veteran's chest was consistently clear and free of wheezing.  He indicated that testing found no evidence of any exercise bronchospasm, and in fact found no evidence for exercise induced asthma or exercise induced decline in pulmonary function.  He stated that the Veteran was diagnosed to have dyspnea on exertion secondary to deconditioning after extensive testing, and advised to lose weight, use a proper diet, and exercise.

Based on the VA pulmonologist's opinion, the RO denied service connection for asthma in the November 1999 rating decision.  

Following the grant of service connection in December 2007, the Veteran sought an earlier effective date based on the date of his original claim.  In his August 2009 substantive appeal, the Veteran argued that he was treated for exercise induced asthma in service and that he still had asthma.  He expressed his belief that benefits should have been awarded a the time of his first application.

At his June 2011 hearing, the Veteran testified that he began to have respiratory symptoms in service and that they had persisted.  His representative endorsed an argument that there was no negative evidence at the time of the 1999 rating decision, and that there was no basis for denial of the claim.

The Board is very sympathetic to the Veteran's claim in that there is persuasive evidence of record establishing that his asthma had its onset in service, as has been recognized by the RO's award of service connection.  Nevertheless, the Board must conclude that the Veteran has failed to establish that CUE occurred in the November 1999 rating decision.  As noted, CUEs are errors that are undebatable, and disagreement with how facts were evaluated can never constitute CUE.  It is true that, if the evidence of record at the time of the November 1999 rating decision was undebatable in establishing that service connection was warranted, a finding of CUE would be warranted.  However, as discussed, there was negative evidence of record at that time in the form of the negative PFTS in September 1999 and the November 1999 pulmonologist opinion.  That pulmonologist relied primarily on the nature of the symptomatology described in service, the results of the Veteran's PFTs, and clinical findings of decondition shortly prior to separation, and ultimately concluded that the Veteran's in-service complaints did not show the onset of chronic asthma in service.

In this regard, the Board does not necessarily dispute that there is substantial favorable evidence of record even at the time of the November 1999 rating decision supporting that the Veteran did have a chronic asthma disability that had its onset in service.  However, as discussed above, there is also contemporaneous evidence of record from which the RO could reasonably conclude that the Veteran did not have chronic asthma that began in service.  To further address the Veteran's argument, the Board would have to engage in reevaluating each piece of evidence of record in 1999 to determine how probative it is, in pursuit of reaching its own conclusion as to whether service connection should have been granted.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute CUE.

In short, a review of the Veteran's contentions, which are outlined above, clearly discloses that he is ultimately disagreeing with the way the RO weighed the evidence in the 1999 rating decision.  Thus, the claim of CUE in the November 1999 rating decision must be denied.



ORDER

Entitlement to an effective date prior to June 28, 2001 for the grant of service connection for chronic low back pain is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


